Citation Nr: 1517905	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  08-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to June 1956.  He died in November 2006, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, service connection for the cause of the Veteran's death.  The appellant disagreed with this issue and the current appeal ensued.  

The Board remanded the instant claim in March 2010 for further development.


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in November 2006 of cardiopulmonary arrest, due to or as a consequence of acute respiratory failure, due to or as a consequence of chronic obstructive pulmonary disease (COPD), due to or as a consequence of myocardial infarction.  Significant conditions contributing to death but not resulting in the underlying cause of death were diabetes mellitus and hypertension.  

2.  At the time of the Veteran's death, service connection had been established for bilateral hearing loss, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral otitis media, also rated as 10 percent disabling.  His combined rating was 40 percent.   

3.  The most persuasive, probative, credible, and competent evidence fails to demonstrate that the causes of death listed on the Veteran's death certificate were incurred in or related to his military service, or manifested to a compensable degree within one year thereof, or that a service-connected disability caused or substantially or materially contributed to the Veteran's death.   


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The appellant was notified in an April 2007 letter of what was partially necessary to support a DIC claim. However, sufficient notice of the VCAA pursuant to Hupp was not provided. 

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

Here, as identified in its March 2010 remand, the Board determined that the appellant was not provided sufficient notice pursuant to the VCAA duty to notify.  The Board observed that the elements of Hupp had not been met, as the appellant was not informed of the conditions for which the Veteran was service connected, nor was she informed of the information to substantiate the claim based on conditions not yet service connected.  The RO was directed to issue a letter/notice that corrected these deficiencies.  

A corrective letter was sent to the appellant in March 2010.  This letter identified the Veteran's service-connected disabilities and explained what evidence was necessary to establish a claim pursuant to Hupp.  

With these letters, the RO effectively satisfied the notice requirements with respect to the issue on appeal, which was subsequently readjudicated in August 2014 and January 2015 supplemental statements of the case.  Under these circumstances, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of this case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).   

Next, VA has a duty to assist an appellant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination or opinion when necessary.  See 38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159 (2014).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All known available evidence and information has been collected.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  A medical opinion was provided in connection with this claim in December 2014.  The Board finds that the VA opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion concerning the issue on appeal has been met. See Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).   

There remains no known evidence which might substantiate the claim but which has not been sought or collected for review.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In cases seeking service connection for a disorder, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2014).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

If at least one of the diseases deemed chronic for VA purposes, to include diabetes mellitus, or hypertension, becomes manifest to a degree of 10 percent or more during the one-year period immediately following a veteran's separation from service, the condition may be presumed to have been incurred in service, notwithstanding that there is no inservice record of the disorder.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In this case, the Veteran died in November 2006.  According to his death certificate, the cause of his death was cardiopulmonary arrest, due to or as a consequence of acute respiratory failure, due to or as a consequence of COPD, due to or as a consequence of myocardial infarction.  Significant conditions contributing to death but not resulting in the underlying cause of death were diabetes mellitus and hypertension.  An autopsy was not performed.  At the time of his death, the Veteran was service connected for bilateral hearing loss, tinnitus, and bilateral otitis media.  The combined rating was 40 percent.  

Service treatment records (STRs) do not reflect treatment or diagnoses related to COPD or myocardial infarction.  The evidence of record does not show that the Veteran had diabetes mellitus or hypertension within one year of service discharge. Put another way, there is no evidence of any disorder associated with his death being related to service.  

At the outset, it is important to note that the appellant does not claim that the Veteran had any disabilities said to be related to his death in service or within one year thereof.  She primarily maintains that the Veteran had bilateral otitis media and that this condition caused drainage from his ears into his chest and that this caused COPD and eventually caused his death.  

A thorough review of the record shows that the Veteran had been treated during service and thereafter for otitis media.  There is no medical evidence of record which shows that the Veteran's otitis media in any way caused the Veteran to develop COPD, which ultimately contributed to the cause of his death.  

In December 2014, an independent medical opinion was provided by VA as to the etiology of the Veteran's death. 

The VA medical examiner, who reviewed the Veteran's claims file, and the current medical literature, stated that it was less likely as not that the Veteran's bilateral otitis media contributed to cause the Veteran's death from acute respiratory failure, COPD, myocardial infarction or cardiopulmonary arrest.  

The examiner stated that there was no credible, peer reviewed medical literature supporting that the Veteran's immediate or underlying cause of death was caused by otitis media.  The examiner stated that there was no physiologic basis for otitis media to cause COPD.  The examiner noted that the Veteran smoked heavily and that this was most likely the cause of his COPD.  

While there was a very remote possibility that progression of otitis could conceivably cause sepsis or central nervous system involvement that could lead to respiratory involvement, hypoxia, causing myocardial infarction and/or cardiac arrest, review of the medical records shows no indication that the Veteran had any worsening of his otitis in the two years prior to his death.  He was only seen once for his otitis media between 2002 and 2006 for complaints of ear drainage.  There were no private records suggesting otologic treatment.  Most notably, the Veteran's death certificate did not report any otologic conditions which significantly contributed to the cause of the Veteran's death.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of a person's testimony, it does not affect competency to testify). 

In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the appellant is competent to report the Veteran's symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  However, the Board finds the appellant's statements on the etiology of the Veteran's cause of death do not address the Veteran's symptoms and are therefore lacking in competency in this regard.  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In this case, the appellant is not competent to provide testimony regarding the etiology of the Veteran's COPD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (sometimes the layperson will be considered competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  COPD is diagnosed by unique and readily identifiable features, which does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's COPD, as caused by the Veteran's otitis media, is found to lack competency in this respect.  As such, the Board finds the statements have little probative value in determining whether the Veteran's cause of death is related to service.  No medical evidence has related the Veteran's service-connected otitis media to COPD or any of the conditions that ultimately caused the Veteran's death.  

The appellant has also not presented or identified any medical evidence refuting the 2014 VA examiner's unfavorable conclusions.  In September 2014, the appellant stated that they (she and the Veteran) were always told by the Veteran's VA physicians that his ear infection and drainage contributed to his lung problem.  However, the Veteran's VA records did not show treatment of any ear infections that were related to his COPD, nor do the records show, as stated by the independent medical opinion, that he was even seen for otologic treatment within two years of his death.  Her lay statements, without anything more, are clearly outweighed by the December 2014 VA professional opinion.  That opinion included a review of the record, and a review of the medical literature to substantiate the examiner's findings, and a rationale for the findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Clearly, the medical opinion outweighs that of the appellant. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and there is no reasonable doubt to be resolved in her favor.  As such, the appeal is denied.  


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


